 

Case 1:19-mj-12016-UA Document1 Filed 12/26/19 Pagelof5., . ,

   

 

Approved: bP Na Fe

JARROD L. SCHABFFER

Assistant United States Attorney
Before: HONORABLE BARBARA MOSES

United States Magistrate Judge

Southern District of New York
ne ee es ee ee x
UNITED STATES OF AMERICA : COMPLAINT

-VeO : Violation of

21 U.S.C. § 846
WINDER CASILLA,
: COUNTY OF OFFENSE:
Defendant. : BRONX

i i ee ee x

SOUTHERN DISTRICT OF NEW YORK, ss.:

RAYMOND FRATTOLILLO, being duly sworn, deposes and says that
he is a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (“HSI%}, and charges as follows:

COUNT ONE

(Narcotics Conspiracy)

1. In or about December 2019, in the Southern District of
New York and elsewhere, WINDER CASILLA, the defendant, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that WINDER
CASILLA, the defendant, and others known and unknown, would and
did distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section
BAl(a} (1).

3. The controlled substance that WINDER CASILLA, the
defendant, conspired to distribute and possess with intent to
distribute was 500 grams and more of mixtures and substances
containing a detectable amount of cocaine, in violation of Titie
21, United States Code, Section 841 (b) (1) (B). ,

{Title 21, United States Code, Section 846.)

 
Case 1:19-mj-12016-UA Document1 Filed 12/26/19 Page 2 of 5

The bases for my knowledge of the foregoing charge are, in
part, as follows:

4, IT am a Special Agent with HSI. I have been personaliy
involved in the investigation of this matter, and this affidavit
is based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals. Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

5. Based on my participation in this investigation,
including my review of reports, and my conversations with other
law enforcement officers, IT have learned, in substance and among
other things, that on or about December 17, 2019, a particular
parcel (the “Subject Parcel”) was routed to a United Parcel Service
(“UPS”) store located in the Bronx, New York (“Store-1%). The
Subject Parcel was held for pickup at Store-l after delivery of
the Subject Parcel to the listed address for the recipient could
not be completed. The Subject Parcel is a brown cardboard box
with approximate dimensions of 36 inches by 36 inches, and a listed
shipping weight of approximately 11 pounds. The Subject Parcel is
addressed to “ANGEL MARTINEZ” at an address in the Bronx (the
“Recipient Address”}, and bears the return address “WINDER
CASILLA” at an address in Houston, Texas (the “Return Address”).

Discovery of Cocaine in the Subject Parcel

 

6. Based on my discussions with a UPS employee at Store-1
(“Employee-1”"), I have learned, in substance and among other
things, that the Subject Parcel could not be delivered to the
Recipient Address and was therefore routed to and held at Store-1
for pickup.

7. Based on my discussions with Employee-1l at Store-1l, my
participation in this investigation, and my review of reports and
records, I have learned, in substance and among other things, the
following occurred on or about December 20, 2019:

a. Two male individuals arrived at Store-1l and
attempted to retrieve the Subject Parcel. The two individuals
were asked to present identification. Only one of the individuals
was able to provide identification, and the identification that he

 

 
Case 1:19-mj-12016-UA Document1 Filed 12/26/19 Page 3 of 5

provided did not match the listed recipient of the Subject Parcel
described above.

b. The foregoing events, including the attempt by
an individual not reflected as the listed recipient to retrieve
the Subject Parcel, caused Employee-1 to become suspicious about
the contents of the Subject Parcel. In light of those concerns,
Empioyee-1 opened the Subject Parcel.

Cc. Inside the Subject Parcel, Employee-1l found
another box further packaged with tape and glue (“Box-1”).
Employee-1 found the manner in which Box-l was packaged to be
strange, which heightened Employee-1l’s suspicions about the
contents of the Subject Parcel. in light of those concerns,
Employee-1 opened Box-1.

d. Inside Box-1, Employee-1 discovered what
appeared to be a portable air conditioning unit packed with
Styrofoam packing material. Employee-l noticed that a

rectangular, brick-shaped object wrapped in plastic (“Object-1”%)
was protruding from the packing material inside the air
conditioning unit. Based on the appearance of Object-1 and the
facts set forth above, Employee-1l contacted law enforcement.

8. Following the above events, and after being contacted by
Employee-1, I and other law enforcement agents arrived at Store-
1, accompanied by a narcotics detection dog and a certified
narcotics detection canine handler {“Officer-1").

9. Based on my personal observations of the Subject Parcel
and Box-1l that had been opened by Employee-1,? Object-1 appeared
to be a rectangular, brick-shaped object wrapped in plastic and
containing a white substance. Based on my training and experience,
Object-1 appeared to be consistent with a packaged quantity of a
controlled substance.

10. Officer-l exposed the Subject Parcel to his trained
narcotics detection canine for exterior inspection, and the canine
reacted to the Subject Parcel in a manner that Officer-1l understood

 

1 Law enforcement agents observed the contents of the Subject
Parcel and Box-1 only as revealed as a result of the prior actions
of Employee-l. Law enforcement agents did not further open the
Subject Parcel or Box-1 until the search warrant referenced below
was issued.

|

 

 

 
Case 1:19-mj-12016-UA Document1 Filed 12/26/19 Page 4 of 5

to indicate the presence of narcotics.? Law enforcement then
secured the Subject Parcel.

11. On or about that same day, December 20, 2019, United
States Magistrate Judge Kevin N. Fox authorized a search warrant
for the Subject Parcel.

12. After the warrant to search the Subject Parcel was
obtained, HSI submitted Object~1 for field testing. Object-1
tested positive for cocaine, and weighed approximately 1 kilogram.

Arrest of the Defendant

 

13. Based on my participation in this investigation,
including my review of reports and records, as well as my
participation in surveillance of Store-l and my discussions with
employees at Store-i, I have learned, in substance and among other
things, the following:

a. On or about December 23, 2019, law enforcement
contacted by phone the listed sender of the Subject Parcel — that
is, “WINDER CASILLA,” at the phone number provided in connection
with the Return Address, who was later confirmed, as described
below, to be WINDER CASILLA, the defendant — and informed CASTLLA
that the Subject Parcel could not be delivered to the Recipient
Address in the Bronx.

b. In response to that notification, and although
the Return Address associated with CASILLA for the Subject Parcel
is a location in Texas, CASILLA stated, in sum and substance, that
he was in New York and would pick up the package that day.

 

2 T am informed by the canine’s handler that the canine is a
Malinois, originally certified as a narcotics detection canine
after completing certification with the New York City Police
Department's Department of Criminal Justice Services in June 2010
to detect the odors of marijuana, cocaine, heroin, and
methamphetamines. The canine was last certified in October 2017
and is routinely used to conduct searches of automobiles,
residences, packages and suitcases. The canine will positively
alert his handler to the presence of the odor of marijuana,
cocaine, heroin, and methamphetamines. He has successfully given
positive indications of narcotics in the field in the past and
generally has proven reliable in the field. Therefore, there is
probable cause to believe that the canine is reliable and that the
Subject Parcel contains a controlled substance or its residue.

4 -

 

 
Case 1:19-mj-12016-UA Document1 Filed 12/26/19 Page 5of5

Cc. Later that day, law enforcement agents observed
CASILLA arrive at Store-l.

d. After entering Store-l, CASILLA inquired about
the Subject Parcel and stated, in sum and substance, that he was
the sender of the Subject Parcel and wished to retrieve it.
CASILLA also showed identification and a copy of a UPS receipt for
the Subject Parcel.

e. A law enforcement agent gave the Subject Parcel
to CASILLA, who took the Subject Parcel and exited Store-1l. Law
enforcement agents arrested CASILLA after he exited Store-1
carrying the Subject Parcel.

WHEREFORE, I respectfully request that WINDER CASILLA, the
defendant, be imprisoned or bailed as the case 2 Ma ¥... be.

aA OQ CLS ve

SauNowe FAP IOLLLES
Special Agent
HSI

 

Sworn to before me this
26th day of December, 2019

 

 

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
